Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 22, 2014                                                                                      Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  Rehearing No. 601                                                                                     Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
  146478                                                                                                     Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
                                                                                                                       Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                  SC: 146478
                                                                     COA: 307758
                                                                     St. Clair CC: 06-001700-FC
  RAYMOND CURTIS CARP,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for rehearing and/or clarification is considered.
  On November 6, 2013, this Court granted the defendant’s application for leave to appeal
  limited to whether Miller v Alabama, 567 US ___ (2012), applies retroactively under
  federal law and/or state law. People v Carp, 495 Mich. 890 (2013). With regard to the
  other issues that were raised in the defendant’s application for leave to appeal but not
  addressed in this Court’s prior opinion, leave to appeal is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. In all other
  respects, the motion for rehearing and/or clarification is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            October 22, 2014
           t1015
                                                                                Clerk